


Exhibit 10.49

 

VIRGIN MEDIA INC.

 

RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT, dated as of November 2, 2009, between Virgin Media
Inc., a Delaware corporation (the “Company”), and Andrew M Barron
(the “Executive”).

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) wishes to grant to the Executive, and the
Executive wishes to accept from the Company, shares of common stock of the
Company, par value $0.01 per share (the “Restricted Stock”), to be granted
pursuant to the Virgin Media Inc. 2006 Stock Incentive Plan (the “Plan”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock.

 

The Company hereby grants to the Executive, and the Executive hereby accepts
from the Company, 75,000 shares of Restricted Stock on the terms and conditions
set forth in this Agreement.  This Agreement is also subject to the terms and
conditions set forth in the Plan.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

2.                                       Rights of Executive.

 

Except as otherwise provided in this Agreement, the Executive shall be entitled,
at all times on and after the date that the shares of Restricted Stock are
issued, to exercise all the rights of a stockholder with respect to the shares
of Restricted Stock (whether or not the Transfer Restrictions thereon shall have
lapsed), including the right to vote the shares of Restricted Stock and the
right, subject to Section 6 hereof, to receive dividends thereon. 
Notwithstanding the foregoing, prior to the Lapse Date (as defined below), the
Executive shall not be entitled to transfer, sell, pledge, hypothecate, assign,
or otherwise dispose of or encumber, the shares of Restricted Stock
(collectively, the “Transfer Restrictions”).

 

3.                                       Vesting and Lapse of Transfer
Restrictions.

 

3.1                                 The Transfer Restrictions on the Restricted
Stock shall lapse and the Restricted Stock granted hereunder shall vest as
provided for on Exhibit A hereto.

 

3.2                                 Notwithstanding anything to the contrary
provided in the Plan or otherwise, the Transfer Restrictions on all of the
shares of Restricted Stock granted hereunder and then outstanding shall not
lapse and such shares of Restricted Stock shall not vest solely due to the
occurrence of an Acceleration Event.

 

4.                                       Escrow and Delivery of Shares.

 

4.1                                 Certificates representing the shares of
Restricted Stock shall be issued and held by the Company in escrow and shall
remain in the custody of the Company until their delivery to the Executive or
the Executive’s estate as set forth in Section 4.2 hereof, subject to the
Executive’s delivery of any documents which the Company in its discretion may
require as a condition to the issuance of shares and the delivery of shares to
the Executive or the Executive’s estate.

 

--------------------------------------------------------------------------------


 

4.2                                 Certificates representing those shares of
Restricted Stock in respect of which the Transfer Restrictions have lapsed
pursuant to Section 3 hereof shall be delivered to the Executive as soon as
practicable following the Lapse Date, provided that the Executive has satisfied
all applicable Withholding Tax requirements with respect to the Restricted
Stock.

 

4.3                                 The Executive may receive, hold, sell, or
otherwise dispose of those shares delivered to the Executive pursuant to
Section 4.2 free and clear of the Transfer Restrictions, but subject to
compliance with all federal and state securities laws.

 

4.4                                 Prior to the Lapse Date, each stock
certificate evidencing shares of Restricted Stock shall bear a legend in
substantially the following form:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Agreement
(the “Agreement”) between the registered owner of the shares represented hereby
and the Company.  Release from such terms and conditions shall be made only in
accordance with the provisions of the Agreement, a copy of which is on file in
the office of the Secretary of Virgin Media Inc.”

 

4.5                                 As soon as practicable following the Lapse
Date, the Company shall issue new certificates in respect of the shares that
have vested as of the Lapse Date which shall not bear the legend set forth in
Section 4.4, which certificates shall be delivered in accordance with
Section 4.2 hereof.

 

5.                                       Effect of Termination of Employment for
any Reason.

 

Upon termination of the Executive’s employment with the Company and its
Affiliates, if applicable, for any reason, the Executive shall forfeit the
shares of Restricted Stock which are then subject to the Transfer Restrictions,
and, from and after such forfeiture, such shares of Restricted Stock shall cease
to be outstanding and the Executive shall have no rights with respect thereto;
provided, that, if the Executive’s employment shall terminate after the end of a
fiscal year of the Company and prior to the date of the determination as to
whether the performance conditions applicable to such fiscal year have been met,
the shares of Restricted Stock subject to vesting in respect of such fiscal year
shall remain outstanding following the termination of the Executive’s employment
and shall vest or be forfeited when such determination is made, in either case
based on such determination.

 

6.                                       Dividend Rights.

 

All dividends declared and paid by the Company on shares of Restricted Stock
shall be deferred until the lapsing of the Transfer Restrictions pursuant to
Section 3 hereof (and shall be subject to forfeiture upon forfeiture of the
shares of Restricted Stock as to which such deferred dividends relate).  The
deferred dividends shall be held by the Company for the account of the
Executive.  Upon the Lapse Date, the dividends allocable to the shares of
Restricted Stock as to which the Transfer Restrictions have lapsed shall be paid
to the Executive (without interest).  The Company may require that the Executive
invest any cash dividends received in additional Restricted Stock which shall be
subject to the same conditions and restrictions as the Restricted Stock granted
under this Agreement.

 

7.                                       No Right to Continued Employment.

 

Nothing in this Agreement shall be interpreted or construed to confer upon the
Executive any right with respect to continuance of employment by the Company or
any of its Affiliates, nor shall this Agreement interfere in any way with the
right of the Company or any such Affiliate to terminate the Executive’s
employment at any time.

 

--------------------------------------------------------------------------------


 

8.                                       Withholding of Taxes.

 

The Executive shall pay to the Company, or the Company and the Executive shall
agree on such other arrangements necessary for the Executive to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting and delivery of the shares. 
The Company shall have the right to deduct from any payment of cash to the
Executive an amount equal to the Withholding Taxes in satisfaction of the
Executive’s obligation to pay Withholding Taxes.

 

9.                                       Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

10.                                 Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.

 

11.                                 Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof which might result in the application
of the laws of any other jurisdiction.

 

12.                                 Successors in Interest; Transfer.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Executive’s
heirs, executors, administrators and successors.  All obligations imposed upon
the Executive and all rights granted to the Company under this Agreement shall
be binding upon the Executive’s heirs, executors, administrators and
successors.  This Agreement is not assignable by the Executive.

 

[the remainder of this page is intentionally blank.]

 

--------------------------------------------------------------------------------


 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

/s/ Neil A. Berkett

 

Name:

Neil A. Berkett

 

Title:

Chief Executive Officer

 

 

ACCEPTED AND AGREED

 

 

By:

/s/ Andrew M. Barron

 

Name:

Andrew M. Barron

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE CONDITIONS

 

The Transfer Restrictions shall lapse and the Restricted Stock granted hereunder
shall vest on March 1, 2011 subject to continuous employment and the achievement
of performance conditions to be determined by the Chief Executive Officer and
the Compensation Committee for the 2010 fiscal year.

 

--------------------------------------------------------------------------------
